PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4176

DESMOND CHARLES LAWRENCE,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-96-449-DWS)

Argued: May 8, 1998

Decided: November 19, 1998

Before WIDENER and HAMILTON, Circuit Judges, and
FRIEDMAN, United States District Judge for the Eastern District
of Virginia, sitting by designation.

_________________________________________________________________

Affirmed in part and vacated and remanded for resentencing by pub-
lished opinion. Judge Widener wrote the opinion, in which Judge
Hamilton and Judge Friedman joined.

_________________________________________________________________

COUNSEL

ARGUED: Allen Bethea Burnside, Assistant Federal Public
Defender, Columbia, South Carolina, for Appellant. John Michael
Barton, Assistant United States Attorney, Columbia, South Carolina,
for Appellee. ON BRIEF: J. Rene Josey, United States Attorney,
Kelly E. Shackelford, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.

_________________________________________________________________

OPINION

WIDENER, Circuit Judge:

Desmond Lawrence appeals to this court following his conviction
and sentencing on one count of attempted bank robbery in violation
of 18 U.S.C. § 2113(a) and a second count of bank larceny in viola-
tion of 18 U.S.C. § 2113(b). Lawrence raises a number of issues on
appeal, the principal of which are error based on the fact that he vol-
untarily left the courtroom during the trial, and error regarding the
upward departure awarded by the district court at sentencing. We con-
firm the conviction but vacate the sentence and remand for resentenc-
ing.

I.

On June 14, 1996, Desmond Lawrence committed two offenses
against financial institutions in Columbia, South Carolina. The first,
attempted bank robbery under 18 U.S.C. § 2113(a), occurred when
Lawrence passed a handwritten demand note to a teller at First Union
Bank. The teller, unable to satisfy Lawrence's demand, dialed 911
causing him to flee the scene. Later that afternoon Lawrence
approached a second teller, this time at the Carolina First Bank. When
this teller opened the cash drawer, Lawrence reached in, grabbed
some money, and ran. In his flight, Lawrence left at the scene papers
identifying himself and the demand note from the earlier offense. This
second offense is charged as bank larceny under 18 U.S.C. § 2113(b).

Lawrence requested permission to appear pro se as one of trial
counsel. The magistrate judge granted his request, and Lawrence later
pleaded guilty in the district court to the charge of bank larceny. Prior
to trial, Lawrence requested, and the district judge granted, standby
counsel to assist him with any procedural issues that might arise at
trial.

                     2
On the day of trial, and after its beginning, Lawrence made a
request that he be removed from the courtroom during the trial pro-
ceedings. After much debate and deliberation, which included a con-
ference between Lawrence and his standby counsel regarding the
implications of his request, the court allowed Lawrence to leave the
courtroom. Lawrence was allowed to remain downstairs throughout
jury selection and the presentation of evidence before returning to the
courtroom for the return of the jury's verdict. The jury found him
guilty.

Following his conviction, the district court sentenced Lawrence.
The court, on the government's motion, determined that Lawrence's
criminal history category failed to account for the severity of his past
offenses. In imposing an upward departure, the court sentenced Law-
rence to 360 months, consecutive sentences of the statutory maximum
on both counts.

Lawrence argues four points on appeal. First, he contends that by
restricting his standby counsel's advice to procedural matters, the
court violated his Sixth Amendment right to counsel. He also claims
the district court abused its discretion in connection with the court's
refusal to grant his requests for continuance. Lawrence further argues
that the court erred in allowing him to remain outside of the court-
room during trial. Finally, he claims error in the amount of the court's
upward departure.

II.

A.

The Sixth Amendment does not require a court to grant advisory
counsel to a criminal defendant who chooses to exercise his right to
self-representation by proceeding pro se. United States v. Singleton,
107 F.3d 1091, 1100 (4th Cir. 1997); see McKaskle v. Wiggins, 465
U.S. 168, 183 (1984) (rejecting a Sixth Amendment guaranteed right
to "`hybrid' representation"). Thus, the district court, in keeping with
its broad supervisory powers, has equally broad discretion to guide
what, if any, assistance standby, or advisory, counsel may provide to
a defendant conducting his own defense. See Singleton, 107 F.3d at
1103 (discussing the trial court's discretion). The limits placed by the

                     3
court on Lawrence's use of his standby counsel in this instance were
reasonable. It simply restricted the standby counsel's advice to proce-
dural matters. See McKaskle, 465 U.S. at 183. When circumstances
changed due to Lawrence's request to leave the courtroom, the court
demonstrated its responsiveness, even to Lawrence's extraordinary
request, by extending the scope of standby counsel's representation to
include a substantive discussion of the implications of waiving his
right to be present at his own trial. Placing reasonable limits on the
advice to be given by standby counsel that the court was under no
obligation to provide in the first instance does not constitute an abuse
of discretion.1

B.

Lawrence moved for a continuance on January 6, 1997, the morn-
ing set for jury selection and trial. He had, on December 20, 1996,
previously moved for a continuance, which was denied. Although his
brief in this court contains a sub-section entitled Prejudice, he does
not state even now any prejudice which resulted from the denial of
his December 20th motion for a continuance, except"lack of time he
had to research legal issues," which reason is insufficient, as we will
explain below.

He now claims that the reason he should have had a continuance
on January 6, 1997 was that the discovery materials he had requested
were not supplied until December 19, 1996; that he did not have free
access to legal reference materials until December 18, 1996; that his
telephone calls were monitored by the United States marshal; and that
an investigator was not supplied him until December 24, 1996. He is
unable on appeal to point to any prejudice by the January 6th denial
of his continuance. We note with respect to telephone calls that the
marshal was instructed not to disclose the substance of any of the
calls except for security reasons, and that the defendant does not
claim that he wished to speak to an attorney at that time to which a
privilege might attach. Also, he named no other person to whom he
would have spoken absent the monitor.
_________________________________________________________________
1 In addition, Lawrence requested and agreed to standby counsel. A.
149-151. So any error in that respect is invited.

                    4
His first request for an investigator, which was denied, failed to
name any witness sought other than a psychiatrist or a psychologist,
whose name Lawrence already had, so the district court correctly
denied that request. A later proper request was granted.

Lawrence now claims that one John Thompson was with him when
he attempted to rob the first bank and that Thompson was not located
and would testify that the note that Lawrence gave to the teller was
not a demand for money but rather "a set of instructions received
from an employer." While John Thompson was not found, the defen-
dant never caused a subpoena for John Thompson to be issued and,
in all events, the record shows that the note given to the teller was
introduced into evidence as exhibit 16, so the jury had a chance to
ascertain whether it was "a set of instructions received from an
employer" or a demand note.

The demand note, which Lawrence now calls "a set of instructions
received from an employer," follows and at once shows the frivolity
of certain aspects of this appeal:

          THIS IS A ROBBERY
          ALL $100'S $50'S $20'S
          IN ENVELOPE AND YOU
          WON'T BE HURT

          (Other handwritten, unidentifiable numbers appear below
          the text)

A district court is entitled to broad discretion with respect to a deci-
sion to deny a continuance. Morris v. Slappy, 461 U.S. 1, 11 (1983).
Furthermore, absent a presumption of prejudice, specific errors must
be shown which "undermine confidence in the outcome of the trial"
to constitute reversible error. United States v. LaRouche, 896 F.2d
815, 823 (4th Cir. 1990). Such errors have not been shown.

Contrary to the claims on appeal, Lawrence had ample opportunity
to develop his case for trial. As early as July 10, 1996, the magistrate
judge appointed federal public defender Susan Hitt, Esq. to represent
Lawrence. The very next day she was filing motions on his behalf,

                     5
including a motion for discovery and inspection. Miss Hitt repre-
sented Lawrence from July 10, 1996 until November 14, 1996, when
the magistrate judge granted Lawrence's motion to appear pro se. At
any point during those four months, Lawrence could have utilized her
professional knowledge, skill and time to find any witnesses who
might have assisted in the preparation of his case.

Later, while appearing pro se, Lawrence had only to make reason-
able requests to the court to obtain assistance. Once he made an ade-
quate motion for an investigator on December 23, 1996, on the very
next day the court ordered that one be provided to him. On December
30, 1996, the court provided Lawrence with Cameron Littlejohn, Esq.
as advisory counsel to assist him with his procedural concerns, and,
on January 7, 1997, immediately following his conviction, the court
appointed Allen Burnside, Esq. to represent Lawrence on his motion
for new trial. While Lawrence elected to represent himself at sentenc-
ing, the court made Burnside available to him for that purpose, and
Burnside continues to represent him today. Thus, Lawrence had
access to ample resources for many months which should have
allowed him to fully develop his case for trial. It is not the duty of
the court to grant a pro se defendant a continuance shortly before or
on the day of trial because he is then dissatisfied, as here, with how
he has utilized those resources.

C.

The next claim of Lawrence is that the district court committed
reversible error when it allowed him, a criminal defendant represent-
ing himself, to remove himself from the courtroom after the time the
case was called and the trial began, but before the jury was empan-
eled, and to remain absent throughout the trial until he was returned
to the courtroom for the return of the verdict. In addition to remem-
bering that it was at Lawrence's specific request that he was removed
from the courtroom, we also should remember that he had been
indicted on July 9, 1996 and arraigned on July 10, 1996. Subse-
quently, Count Two of the indictment was changed by superseding
indictment on November 13, 1996 to bank larceny from bank robbery.
On December 30, 1996, Lawrence, indeed, had appeared and pleaded
guilty to the bank larceny charge, and the remaining part of the trial
with which we are concerned is only on the bank robbery charge.

                    6
On the bank robbery charge, Lawrence was present when the case
was called on January 7, 1997, and at that time he asked that he be
permitted to absent himself from the courtroom until the return of the
verdict. As we have related, the court permitted Lawrence to discuss
that request with his attorney prior to acting on it, and after that dis-
cussion, the district court granted the request and Lawrence was
removed from the courtroom, to return only for the return of the ver-
dict.

There is no contention made to the contrary, and there is no doubt
that the district court had jurisdiction in this case. The right of a crimi-
nal defendant to be present at his own trial is beyond dispute. For-
merly, that right was considered unwaivable in felony cases. See
Crosby v. United States, 506 U.S. 255, 259 (1993). In Diaz v. United
States, 223 U.S. 442 (1912), however, the Court authorized a limited
exception so that, in a case after the trial had begun in his presence,
the defendant voluntarily absented himself, that would not nullify
what had been done or prevent the completion of the trial. To the con-
trary, the absence of the defendant operated as a waiver of his right
to be present. See Diaz, 223 U.S. at 442; Crosby, 566 U.S. at 260,
261. Crosby was a case in which the defendant, being on bail, did not
appear at the beginning of his trial and was tried in his absence. The
Court held that Fed. R. Crim. P. 43(a) required the defendant to be
present at the arraignment at the time of the plea and at every stage
of the trial, including the empaneling of the jury and the return of the
verdict, and it reversed Crosby's conviction because the trial had been
commenced in his absence. Crosby was decided under Rule 43 and
did not reach the Constitutional question of a trial in the absence of
the defendant. The Court, in Crosby, cited the statement of Judge San-
born, one of the drafters of Rule 43, to the effect that if, during a trial,
a defendant disappeared, there would be no reason why the trial
should not proceed without him. This is consistent with Diaz.
Although Diaz was decided under Philippine law, the Court there
acknowledged the identical or similar provision in the Sixth Amend-
ment, and we see no reason that we should not apply the holding of
Diaz and Rule 432 to this case.
_________________________________________________________________
2 Fed. R. Crim. P. 43(b) provides that when such a defendant, initially
present at trial, voluntarily absents himself, he has waived his right to be
present.

                     7
Because Lawrence was present at the beginning of his trial and vol-
untarily absented himself, there is no error in this case. Even if there
be error, it is invited error brought on at Lawrence's own request and,
as such, is not reversible. United States v. Jackson, 124 F.3d 607, 617
(4th Cir. 1997); United States v. Harare, 23 F.3d 74, 75 (4th Cir.
1994); Wilson v. Lindler, 8 F.3d 173, 174 (4th Cir. 1993) (en banc).

D.

Finally, we turn to the matter of the upward departure imposed on
Lawrence by the trial court at sentencing. The court increased Law-
rence from an offense level of 22 and a criminal history category of
V, a range of 77 to 96 months, to an offense level of 38 and a criminal
history category of V, a range of 360 months to life. Following that,
it sentenced Lawrence to consecutive terms of 240 months on Count
One and 120 months on Count Two, the statutory maximum for each
crime.

The court did not indicate which of the United States Sentencing
Guidelines (U.S.S.G. or Guidelines) sections it used in making its
decision to depart. It appears, based on its statement that the criminal
history category understated the criminal activity, that the court
imposed this upward departure pursuant to Guideline§ 4A1.3. Sec-
tion 4A1.3 permits such a departure "when the criminal history cate-
gory significantly under-represents the seriousness of the defendant's
criminal history or the likelihood that the defendant will commit other
crimes." At sentencing, the court decided to"grant[ ] the motion for
upward departure, based on the factors, I do think the criminal history
category in this report understates this criminal activity." Likelihood
of recidivism and Lawrence's dangerousness were the other reasons
given for the departure, and Lawrence acknowledged in open court at
sentencing that he would break the law if given a chance. The trial
court did not explain which criminal conduct it believed to be unac-
counted for or the method that it used to reach the guideline range that
it chose. Thus, we find it necessary to vacate Lawrence's sentence
and remand for resentencing with a more complete explanation of
how the court arrived at the sentence.

If a court chooses to depart based on an inadequately represented
criminal history, it has two options. "[A] sentencing court should

                    8
depart `first to the next higher category and . .. move on to a still
higher category only upon a finding that the next higher category fails
adequately to reflect the seriousness of the defendant's record.'"
United States v. Cash, 983 F.2d 558, 561 n7 (4th Cir. 1992) (quoting
United States v. Rusher, 966 F.2d 868, 884 (4th Cir. 1992)). If the
court gets to level VI and determines that its sentencing options are
still insufficient "and that the defendant's prior criminal conduct is of
sufficient seriousness to conclude that he should be treated as a career
offender, the district court may depart directly to the guideline range
applicable to career offenders similar to the defendant." Cash, 983
F.2d at 562.

In accordance with this procedure, the court in the instant case
should initially have considered the guidelines for offense level 22
and criminal history category VI, a range of 84 to 105 months, and
determined whether or not it adequately represented the seriousness
of Lawrence's criminal record.

If, having undertaken that analysis, the court was dissatisfied with
that result, it should then have considered its other options. See Cash,
983 F.2d at 562; United States v. Harrison, 58 F.3d 115, 119 (4th Cir.
1995). The government argues that the record supports a de facto
career offender status, a question on which we express no opinion.
We will leave that question initially to the district court.

Accordingly, we affirm Lawrence's conviction but vacate his sen-
tence, remanding the case for resentencing.

AFFIRMED IN PART; VACATED AND
REMANDED FOR RESENTENCING

                     9